Title: To George Washington from Major Richard Platt, 6 December 1778
From: Platt, Richard
To: Washington, George


  
    Sir
    Haverstraw [N.Y.] 6th Decr 1778 7 OClock A.m.
  
Your Excellency’s Letter of yesterday to Genl McDougall this moment came to my Hand; the Genl not being here, and presuming it will be keeping you in an unnecessary Suspence to wait Genl McDougall’s Answer, I beg leave to give you what Intelligence we have here; which probably will be better than the Genl could give you, as he returned but yestarday from West Point to Peeks Kill.
The Night before last eighteen Vessels anchored in Haverstraw Bay, upwards of a Dozen of them were Topsail Vessels & all except 2 or 3 were large Transport Ships filld with men. That Night Lt Col. Hay with 500 Pensylvanians & Genl Nixon’s Brigade were ordered by Genl McDougall then at Westpoint to march down to King’s Ferry with all possible Dispatch & cross the Ferry—The Pensylvanians arrived at the Ferry at 12 at Night; but the Col. being informed the Stores were all removed, did not see fit to cross. At 3 in the Morning, at which time Genl Nixon’s Brigade had arrived at the Ferry, received a Letter from Col. Hawke Hay that the Stores at Haverstraw (in all about 80 Barrels of flour & pork) were distributed among the Inhabitants for some miles distance; Col. Greaton began crossing over with Genl Nixon’s Brigade immediately; but there being only two Boats (the rest having been previously sent up the River with Stores) the Shipping got under way about 8 in the morning & a Frigate & two Gallies got within Cannon Shot of the Ferry seasonably enough to prevent 3 Companies of Col. Putnam’s Regt which was in the rear of the Brigade from crossing—The Troops took post upon the Hill at Col. Hay’s—The Enemy’s Transports fell down near Kings Ferry & the Troops debarked in 20 Boats, most of them were large flat Bottom Boats, and landed at Stoney Point—The Brigade immediately moved towards them; but before we got within a Mile of them they had set fire to two or three small Huts & gone on board their Boats, without destroying any Stores or taking any Cattle—As soon as the Ebb made the whole of the shipping weighed Anchor & sailed down the River—By Night, all except 5 large Vessels & 2 Gallies were out of Sight—These are now under way downwards just turning the point.
  Last Evening Genl McDougall sent Orders for Genl Nixon’s Brigade to recross the River, & for Col. Hay to cross over to this Side; likewise to Col. Clark to march from the Clove to Haverstraw: which Force the  
    
    
    
    Genl supposed adequate to defeat their Designs; yet I presume as the Shipping are under way downwards it will be unnecessary for the Col. to march here, as Col. Hay’s Detachment will be sufficient upon that presumption Col. Clarke’s Letter was not sent him—We now moving down to the Ferry, all but one Regt which will be left Col. Hawke Hay’s ’till the Arrival of Col. Hay from the opposite Side.
Genl Patterson’s & Learneds Brigades arrived at Fish Kill last Thursday & were both put in Motion, vizt Genl Patterson’s to march down to Peeks Kill & Learneds to the Road which turns off to the Ferry at West point, there to wait further Orders.
I beg leave to inclose your Excelly Genl McDougall’s Letter of Yesterday to me, I have the Honor to be with the highest Esteem & Respect In behalf of Col. Greaton Your most Obedt Servt

  Richd Platt

